Birdsong, Chief Judge.
The appellant Freddy L. Slaughter was convicted of rape of a 15-year-old girl. He had come to the girl’s home when she was alone, ostensibly to look for his daughter and to use the telephone. When he left, the girl immediately called her mother, who came home and then went to appellant’s home to confront him. He first denied even being near the girl’s home that day, but finally he admitted he had been there. Medical examination of the girl indicated recent intercourse had taken place. He said, however, the girl had offered herself to him and the sex was consensual. On appeal, he enumerates three errors. Held.
Following appellant’s conviction, no appeal was filed in time. New counsel asked for an extension of time for an out-of-time appeal. The trial court granted the extension, on October 28, 1986, provided *806the defendant could file an out-of-time appeal within ten days of that order, i.e., by Friday, November 7. This appeal was not filed within ten days, but was filed November 10, 1986. Accordingly, this appeal is late and subject to dismissal.
Decided April 16, 1987
Rehearing denied May 5, 1987.
George Campbell Oetter, Jr., for appellant.
Willis B. Sparks III, District Attorney, Thomas J. Matthews, Robin B. Odom, Assistant District Attorneys, for appellee.
However, we have reviewed the evidence and we find that a reasonable trier of fact could rationally have found from that evidence proof of guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Boyd v. State, 244 Ga. 130, 132 (259 SE2d 71). The two remaining enumerations of error, complaining of the trial court’s refusal to let the defense counsel read inappropriate law to the jury and the refusal to strike a juror who had met a police officer witness, are completely without merit.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.